DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are rejected (Filed 22 January 2020).

Priority
It is acknowledged that the pending application claims priority to provisional application 62/799613 filed on 31 January 2019. Priority date of 31 January 2019 is given.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-3, 7-17, 19 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 (in Notice of Allow sent on 9 September 2020) of copending Application No. 16724927, in view of Beesley (U.S. Patent No.: US 5907320, hereinafter Beesley). This is a provisional nonstatutory double patenting rejection.
For claim 1, 16724927 discloses a method, comprising: 
obtaining a first set of subconditions (16724927: claim 1, “…obtain a set of subconditions required to support one or more queries on a collection of data records”)); 
performing matching of the first set of subconditions against a plurality of sets of subconditions, comprising: accessing a second set of subconditions among the plurality of sets of subconditions, wherein a representation of a subcondition in the first set and/or the second set of subconditions comprises a value having one of a plurality of states and wherein the plurality of states comprises a state of "don't care" (16724927: claim 1, “…receive a specific query indicating a specified set of subcondition statuses, wherein the specific query relates to an index mask and a row range for the sparse data index table;
match the specified set of subcondition statuses against the sparse data index table, comprising to: for a 
compare the mask entry to the corresponding entry, wherein the mask entry specifies a value of one or more subcondition statuses, and wherein the mask entry indicates true, false, or unknown.”); and 
matching the first set of subconditions against the second set of subconditions, comprising: comparing the first set of subconditions against the second set of subconditions (16724927: claim 1, “match the specified set of subcondition statuses against the sparse data index table, comprising to:
for a mask entry in the index mask and a corresponding entry of an index row within the row range: 
compare the mask entry to the corresponding entry, wherein the mask entry specifies a value of one or more subcondition statuses, and wherein the mask entry indicates true, false, or unknown…return a result set corresponding to matched rows in the sparse data index table, wherein the matched rows match the specified set of subcondition statuses, wherein a predefined set of known subcondition statuses required to diagnose the system to a particular root cause associated with the row in the table is specified, and wherein in an event that the result set ”); and 
determining that a matching criterion is met based on a result of the matching (16724927: claim 1, “return a result set corresponding to matched rows in the sparse data index table, wherein the matched rows match the specified set of subcondition statuses, wherein a predefined set of known subcondition statuses required to diagnose the system to a particular root cause associated with the row in the table is specified, and wherein in an event that the result set matches the predefined set, the particular root cause is diagnosed”); and 
outputting information indicating that the second set of subconditions is at least an match for the first set of subconditions (16724927: claim 1, “… return a result set corresponding to matched rows in the sparse data index table, wherein the matched rows match the specified set of subcondition statuses, wherein a predefined set of known subcondition statuses required to diagnose the system to a particular root cause associated with the row in the table is specified, and wherein in an event that the result set matches the predefined set, the particular root cause is diagnosed” indicates matching with the conditions in the query).
However, 16724927 does not explicitly disclose approximate matching.
Beesley disclose approximate matching (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
WHERE “approximate matching” is broadly interpreted as “"fuzzy" matching”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 2, 16724927 and Beesley disclose the method of claim 1, wherein the first set of subconditions comprises subconditions to be matched (16724927: claim 1, “…receiving a specific query indicating a specified set of subcondition statuses, wherein the specific query relates to an index mask and a row range for the sparse data index table; matching the specified set of subcondition statuses against the sparse data index table…”).
For claim 3, 16724927 and Beesley disclose the method of claim 1, wherein the second set of subconditions comprises a rule corresponding to a row in a table of rules, or a root cause corresponding to a row in a table of root causes (16724927: claim 1, “…receiving a specific query indicating a specified set of subcondition statuses, wherein the specific query relates to an index mask and a row range for the sparse data index table; matching the specified set of subcondition statuses against the sparse data index table…returning a result set corresponding to matched rows in the sparse data index table, wherein the matched rows match the specified set of subcondition statuses, wherein a predefined set of known subcondition statuses required to diagnose the system to a particular root cause associated with the row in the table is specified, and wherein in the event in matches the predefined set, the particular root cause is diagnosed…”).  
For claim 7, 16724927 and Beesley disclose the method of claim 1, wherein comparing the first set of subconditions against the second set of subconditions comprises comparing entry by entry and/or comprises comparing block by block (16724927: claim 1, “…matching the specified set of subcondition statuses against the sparse data index table, comprising:
for a mask entry in the index mask and a corresponding entry of an index row within the row range: 
comparing the mask entry to the corresponding entry, wherein the mask entry specifies a value of one or more subcondition statuses, and wherein the mask entry relates to indicates true, false, or unknown; and
in response to a determination that the mask entry and the corresponding entry do not match, omitting to compare other mask entries of the index mask with other entries of the index row...”).
For claim 8, 16724927 and Beesley disclose the method of claim 1, wherein the matching criterion can be met in cases with an exact match, so that the exact match would produce a result for the approximate match (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 9, 16724927 and Beesley disclose the method of claim 1, wherein the plurality of states further includes a state of "true" (16724927: claim 1, “…comparing the mask entry to the corresponding entry, wherein the mask entry specifies a value of one or more subcondition true, false, or unknown”).
For claim 10, 16724927 and Beesley disclose the method of claim 1, a row (16724927: claim 1, “…receive a specific query indicating a specified set of subcondition statuses, wherein the specific query relates to an index mask and a row range for the sparse data index table…”) 
However, 16724927 does not explicitly disclose wherein an approximate match of a mask is indicated as a result of a specified matching function.
Beesley discloses wherein an approximate match of a mask to a row is indicated as a result of a specified matching function (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
WHERE “a mask to a row is indicated as a result of a specified matching function” is broadly interpreted as “…user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 11, 16724927 and Beesley disclose the method of claim 1, a row (16724927: claim 1, “…receive a specific query indicating a specified set of subcondition statuses, wherein the specific query relates to an index mask and a row range for the sparse data index table.”)
However, 16724927 does not explicitly disclose wherein the approximate match is determined based on being under a distance threshold from a mask.
Beesley discloses wherein the approximate match is determined based on a row being under a distance threshold from a mask (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
WHERE “the approximate match is determined based on a row being under a distance threshold from a mask” is broadly interpreted as “…permit threshold or "fuzzy" matching retrieval…perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%...offers the user a method of obtaining the desired degree of completeness” e.g. less than 100% “perfect” match, but above “permit threshold” is interpreted as “approximate match”).
Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 12, 16724927 and Beesley disclose the method of claim 11, wherein the distance threshold is a percentage (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
WHERE “the distance threshold is a percentage” is broadly interpreted as “…permit threshold…completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%...offers the user a method of obtaining the desired degree of completeness” (e.g.  “a percentage” is broadly interpreted as “completeness ratio of the match” or “degree of completeness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 13, 16724927 and Beesley disclose the method of claim 1, wherein the approximate match is determined based on at most N mismatched entries, N being a natural number (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
Column 15, lines 1-20, “Matching may also be permitted over a limited range of attribute-values of a particular attribute. An attribute may have N attribute-values. If matching is permitted over X attribute-values, the matching is said to have an accuracy of (N-X)/(N-1). If, for example, N equals 21 and matching is permitted over a range of three attribute values, the matching accuracy is (21-3)/ (21-1) or 90%. A perfect match, over one range, gives an accuracy of (20-1)/(20-1) or 100%. In practice, the user would set up the fuzzy matching process on three steps…2) Select the percentage of the completeness from the values calculated by the system…”
WHERE “based on at most N mismatched entries, N being a natural number” is broadly interpreted as “permitted over X”).
Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 14, 16724927 and Beesley disclose the method of claim 1, a row (16724927: claim 1, “…receive a specific query indicating a specified set of subcondition statuses, wherein the specific query relates to an index mask and a row range for the sparse data index table…”)
However, 16724927 does not explicitly disclose wherein the approximate match is determined based on having a strength of match that is equal to or greater than a specified strength threshold.
Beesley discloses wherein the approximate match is determined based on having a strength of match that is equal to or greater than a specified strength threshold (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
Column 15, lines 1-20, “Matching may also be permitted over a limited range of attribute-values of a particular attribute. An attribute may have N attribute-values. If matching is permitted over X attribute-values, the matching is said to have an accuracy of (N-X)/(N-1). If, for example, N equals 21 and matching is permitted over a range of three attribute values, the matching accuracy is (21-3)/ (21-1) or 90%. A perfect match, over one range, gives an accuracy of (20-1)/(20-1) or 100%. In practice, the user would set up the fuzzy matching process on three steps…2) Select the percentage of the completeness from the values calculated by the system…”
WHERE “a strength of match that is equal to or greater than a specified strength threshold” is broadly interpreted as “…Select the percentage of the completeness” (e.g. “desired degree of completeness” is “80%” or “perfect, or 100%.”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 15, 16724927 and Beesley disclose the method of claim 14, wherein the specified strength threshold is a percentage (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
Column 15, lines 1-20, “Matching may also be permitted over a limited range of attribute-values of a particular attribute. An attribute may have N attribute-values. If matching is permitted over X attribute-values, the matching is said to have an accuracy of (N-X)/(N-1). If, for example, N equals 21 and matching is permitted over a range of three attribute values, the matching accuracy is (21-3)/ (21-1) or 90%. A perfect match, over one range, gives an accuracy of (20-1)/(20-1) or 100%. In practice, the user would set up the fuzzy matching process on three steps…2) Select the percentage of the completeness from the values calculated by the system…”
WHERE “the specified strength threshold is a percentage” is broadly interpreted as “…Select the percentage of the completeness” (e.g. “desired degree of completeness” is “80%” or “perfect, or 100%.”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the ” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 16, 16724927 and Beesley disclose the method of claim 1, a column and row of entries being matched (16724927: claim 1, “…receive a specific query indicating a specified set of subcondition statuses, wherein the specific query relates to an index mask and a row range for the sparse data index table.” Claim 8, “The system of claim 1, wherein a same status type is used in all columns in the sparse data index table”).
However, 16724927 does not explicitly disclose wherein the approximate match is based on parameters that depend on entries being matched.
Beesley discloses wherein the approximate match is based on parameters that depend on entries being matched (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
Column 15, lines 1-20, “Matching may also be permitted over a limited range of attribute-values of a particular attribute. An attribute may have N attribute-values. If matching is permitted over X attribute-values, the matching is said to have an accuracy of (N-X)/(N-1). If, for example, N equals 21 and matching is permitted over a range of three attribute values, the matching accuracy is (21-3)/ (21-1) or 90%. A perfect match, over one range, gives an accuracy of (20-1)/(20-1) or 100%. In practice, the user would set up the fuzzy matching process on three steps…2) Select the percentage of the completeness from the values calculated by the system… 3) Set the accuracy required for each attribute match, again from values calculated and presented by the system…”
WHERE “parameters that depend on entries being matched” is broadly interpreted as “important attributes match” or “80%” as in “eight out of 10 attribute-values match, the completeness ratio can be said to be 80%.”)
Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 17, 16724927 and Beesley disclose the method of claim 1, wherein columns and/or rows are organized to allow a simple mapping from parameters to a mapped entry (16724927: claim 1, “…receive a specific query indicating a specified set of subcondition statuses, wherein the specific query relates to an index mask and a row range for the sparse data index table.” Claim 8, “The system of claim 1, wherein a same status type is used in all columns in the sparse data index table”).
For claim 19, it is a system claim having similar limitations as cited in claim 1. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 20, it is a product claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of 

Claims 4, 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (in Notice of Allow sent on 9 September 2020) of copending Application No. 16724927, in view of Beesley (U.S. Patent No.: US 5907320, hereinafter Beesley), and further in view of Lawrence (U.S. Pub. No.: US 20190114380)
For claim 4, 16724927 and Beesley disclose the method of claim 1.
However, 16724927 and Beesley do not explicitly disclose, wherein the value is represented by a single bit.
Lawrence discloses, wherein the value is represented by a single bit (Lawrence: paragraph [0034], “For example, the user device 100 employs the correlithm object processing system to allow the user device 100 to compare data samples even when the input data sample does not exactly match any known or previously stored input values…” 
Paragraph [0082], “FIG. 6 illustrates one embodiment of a binary correlithm object logic function gate 600 that receives a first input correlithm object 602 and a second input correlithm object 604, implements a particular logical operator 606 according to a context input correlithm object 608 (in one embodiment), and outputs an output correlithm object 610. Binary correlithm object logic function gate 600 implements up to sixteen different logical operators 606 upon binary values represented by inputs correlithm objects 602 and 604. The logical operators ”
paragraph [0087], “Binary logic function gate 600 determines the Hamming distance (or otherwise determines the distance in n-dimensional space) between input correlithm object 602 and the correlithm objects in row 614 of the truth table 612. Even if noise modifies some of the bits of the n-bit input correlithm object 602 and/or some of the bits of the n-bit correlithm objects representing the logical "0" and "1" values in row 614 of the truth table 612, the Hamming distance between the input correlithm object 602 representing a logical "0" and the correlithm object representing logical "0's" in row 614 (shown in the cells where row 614 intersects columns 620 and 622 of the truth table 612) will be smaller than the Hamming distance between the input correlithm object 602 representing a logical "0" and the correlithm object representing logical "1's" in row 614 (shown in the cells where row 614 intersects columns 624 and 626 of the truth table 612). The smaller Hamming distance calculation means that the input correlithm object 602 is closer in n-dimensional space to the correlithm object representing logical "0's" in row 614 than to the correlithm object representing logical "1's" in row 614. Thus, columns 620 and 622 are selected as matches for input correlithm object 602 based upon these Hamming distance calculations.” 
WHERE “ANDN hardware instruction” is broadly interpreted as “Converse Non-implication function” (see Fig. 6, “C0 C1 C0 C0 Converse Non-implication function”) or “Material Non-implication function with ordered values” (see Fig. 6, “C0 C0 C1 C0 Material Non-implication function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “COMPUTER ARCHITECTURE FOR EMULATING A BINARY CORRELITHM OBJECT LOGIC GATE” as taught by Lawrence, because it would provide 16724927’s method with the enhanced capability of “…allows computing systems to efficiently determine how similar different data samples are to each other and to perform operations based on their similarity…” (Lawrence: paragraph [0004]).
For claim 5, 16724927 and Beesley disclose the method of claim 1.
However, 16724927 and Beesley do not explicitly disclose, wherein the value is represented by a single bit and an ANDN hardware instruction is used to match two values.
Lawrence discloses wherein the value is represented by a single bit and an ANDN hardware instruction is used to match two values (Lawrence: paragraph [0034], For example, the user device 100 employs the correlithm object processing system to allow the user device 100 to compare data samples even when the input data sample does not exactly match any known or previously stored input values…” 
Paragraph [0082], “FIG. 6 illustrates one embodiment of a binary correlithm object logic function gate 600 that receives a first input correlithm object 602 and a second input correlithm object 604, implements a particular logical operator 606 according to a context input correlithm object 608 (in one embodiment), and outputs an output correlithm object 610. Binary correlithm object logic function gate 600 implements up to sixteen different logical operators 606 upon binary values represented by inputs correlithm objects 602 and 604. The logical operators 606 are represented by correlithm objects in a truth table 612, an example of which is illustrated in FIG. 6. Depending on the binary values that are input into gate 600 and the portion of the truth table 612 associated with the logical operator 606 that is implemented, gate 600 outputs an output correlithm object 610 representing a logical "0" or "1".”
paragraph [0087], “Binary logic function gate 600 determines the Hamming distance (or otherwise determines the distance in n-dimensional space) between input correlithm object 602 and the correlithm objects in row 614 of the truth table 612. Even if noise modifies some of the bits of the n-bit input correlithm logical "0" and "1" values in row 614 of the truth table 612, the Hamming distance between the input correlithm object 602 representing a logical "0" and the correlithm object representing logical "0's" in row 614 (shown in the cells where row 614 intersects columns 620 and 622 of the truth table 612) will be smaller than the Hamming distance between the input correlithm object 602 representing a logical "0" and the correlithm object representing logical "1's" in row 614 (shown in the cells where row 614 intersects columns 624 and 626 of the truth table 612). The smaller Hamming distance calculation means that the input correlithm object 602 is closer in n-dimensional space to the correlithm object representing logical "0's" in row 614 than to the correlithm object representing logical "1's" in row 614. Thus, columns 620 and 622 are selected as matches for input correlithm object 602 based upon these Hamming distance calculations.” 
WHERE “ANDN hardware instruction” is broadly interpreted as “Converse Non-implication function” (see Fig. 6, “C0 C1 C0 C0 Converse Non-implication function”) or “Material Non-implication function with ordered values” (see Fig. 6, “C0 C0 C1 C0 Material Non-implication function”).
COMPUTER ARCHITECTURE FOR EMULATING A BINARY CORRELITHM OBJECT LOGIC GATE” as taught by Lawrence, because it would provide 16724927’s method with the enhanced capability of “…allows computing systems to efficiently determine how similar different data samples are to each other and to perform operations based on their similarity…” (Lawrence: paragraph [0004]).

Claim 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (in Notice of Allow sent on 9 September 2020) of copending Application No. 16724927, in view of Beesley (U.S. Patent No.: US 5907320, hereinafter Beesley), and further in view of Igarashi (U.S. Patent No.: US 5802028)
For claim 6, 16724927 and Beesley disclose the method of claim 1.
However, 16724927 and Beesley do not explicitly disclose, wherein the value is represented by two bits.
Igarashi discloses wherein the value is represented by two bits (Igarashi: column 10, lines 20-23, “The value (code) for the two bits for each entry for the volume space bitmap has the following meaning compared with the convertional one shown in FIG. 6…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing Method of data management using recorded flags to discriminate used allocation blocks and unwritten allocation blocks” as taught by Igarashi , because it would provide 16724927’s method with the enhanced capability of “file data is to be recorded in the extent area in file data recording, available allocation blocks (00) are searched from the volume space bitmap and un-written (11) allocation blocks are taken. The corresponding entry in the volume space bitmap is then changed to used allocation block (01) after data has been recorded in this allocation block. If a file is deleted, this is taken as a available allocation block (00) and this entry is amended. In this way, the extent area is managed by the volume space bitmap.” (Igarashi: column 10, lines 55-64) which can represents more information than single bit.

Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (in Notice of Allow sent on 9 September 2020) of copending Application No. 16724927, in view of Beesley (U.S. Patent No.: US 5907320, hereinafter Beesley), and further in view of Nachamkin (U.S. Pub. No.: US 20050071097, hereinafter Nachamkin)
For claim 18, 16724927 and Beesley disclose the method of claim 1, wherein the approximately matching of the first set of subconditions against the second set of subconditions (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide 16724927’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
However, 16724927 and Beesley do not explicitly disclose includes applying a specialized sparse matrix-vector multiplication with a multiply operator computing a 
Nachamkin discloses includes applying a specialized sparse matrix-vector multiplication with a multiply operator computing a metric corresponding to distance or strength (Nachamkin: paragraph [0032], “At a block 55, approximation functions are assumed. Such functions are independent and chosen as subsets of complete sets, in the mathematical sense. These functions expressed as equations are only dependent on the geometry and topology of the scatterer. In general, since these equations connect the linear combinations in each computational cell, they are not totally independent. These equations can be represented by a sparse matrix multiplying a column vector of coefficients of all the functions in all the computational cells.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 16724927 by implementing “Methods and systems for predicting electromagnetic scattering” as taught by Nachamkin, because it would provide 16724927’s method with the enhanced capability of “…decreasing the cost and time required to perform such calculations, and improving the efficiency of the prediction process, in comparison with prior art methods and systems…” (Nachamkin: paragraph [0006]).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For Claim 1, which recites “A method, comprising: 
obtaining a first set of subconditions; 
performing approximate matching of the first set of subconditions against a plurality of sets of subconditions, comprising: 
accessing a second set of subconditions among the plurality of sets of subconditions, wherein a representation of a subcondition in the first set and/or the second set of subconditions comprises a value having one of a plurality of states, and wherein the plurality of states comprises a state of "don't care"; and 
approximately matching the first set of subconditions against the second set of subconditions, comprising: 
comparing the first set of subconditions against the second set of subconditions; and 
determining that a matching criterion is met based on a result of the matching; and 
outputting information indicating that the second set of subconditions is at least an approximate match for the first set of subconditions.”
(Step 1) The claim recites “A method…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of “performing approximate matching of the first set of subconditions against a plurality of sets of subconditions, comprising: 
accessing a second set of subconditions among the plurality of sets of subconditions, wherein a representation of a subcondition in the first set and/or the second set of subconditions comprises a value having one of a plurality of states, and wherein the plurality of states comprises a state of "don't care"; and 
approximately matching the first set of subconditions against the second set of subconditions, comprising: 
comparing the first set of subconditions against the second set of subconditions; and 
determining that a matching criterion is met based on a result of the matching,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That the user manually performing approximate matching of the first set of subconditions against a plurality of sets of subconditions, comprising: 
accessing (e.g. reading) a second set of subconditions among the plurality of sets of subconditions, wherein a representation of a subcondition in the first set and/or the second set of subconditions comprises a value having one of a plurality of states, and wherein the plurality of states comprises a state of "don't care"; and 
approximately matching the first set of subconditions against the second set of subconditions, comprising: 
comparing the first set of subconditions against the second set of subconditions; and 
determining that a matching criterion is met based on a result of the matching in his mind.
If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element -- “obtaining a first set of subconditions;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
Further, the claim recites additional element -- “outputting information indicating that the second set of subconditions is at least an approximate match for the first set of subconditions.” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitation is not sufficient to amount to significantly more than the judicial obtaining” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec… buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.…)”
The limitation is not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs., 788.…”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
For claim 2, which recites “wherein the first set of subconditions comprises subconditions to be matched” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).

Therefore, Claim 2, with incorporated claim limitations from the independent Claim 1, is also directed to an abstract idea. The claim is not patent eligible.
For claim 3, which recites “wherein the second set of subconditions comprises a rule corresponding to a row in a table of rules, or a root cause corresponding to a row in a table of root causes” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
For the above reason, the limitation does not change the result of the analysis from the independent Claim 1.
Therefore, Claim 3, with incorporated claim limitations from the independent Claim 1, is also directed to an abstract idea. The claim is not patent eligible.
For claim 4, which recites “wherein the value is represented by a single bit.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).

Therefore, Claim 4, with incorporated claim limitations from the independent Claim 1, is also directed to an abstract idea. The claim is not patent eligible.
For claim 5, which recites “wherein the value is represented by a single bit.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong One) The limitation of “an ANDN hardware instruction is used to match two values,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “hardware” language, “instruction” in the context of this claim encompasses the user manually performs ANDN hardware instruction is used to match two values in his mind (e.g. “ANDN hardware instruction” is logical operator which can be performed by human mind, mentally). If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “hardware” to perform the “instruction” step. The “hardware” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “hardware” to perform “instruction” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 6, which recites “wherein the value is represented by two bits” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).

Therefore, Claim 6, with incorporated claim limitations from the independent Claim 1, is also directed to an abstract idea. The claim is not patent eligible.
For claim 7, which recites “wherein comparing the first set of subconditions against the second set of subconditions comprises comparing entry by entry and/or comprises comparing block by block” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually comparing the first set of subconditions against the second set of subconditions comprises comparing entry by entry and/or comprises comparing block by block in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 8, which recites “wherein the matching criterion can be met in cases with an exact match, so that the exact match would produce a result for the approximate match” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually matches wherein the matching criterion can be met in cases with an exact match, so that the exact match would produce a result for the approximate match in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 9, which recites “wherein the plurality of states further includes a state of "true" which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
For the above reason, the limitation does not change the result of the analysis from the independent Claim 1.
Therefore, Claim 9, with incorporated claim limitations from the independent Claim 1, is also directed to an abstract idea. The claim is not patent eligible.
For claim 10, which recites “wherein an approximate match of a mask to a row is indicated as a result of a specified matching function” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually performs an approximate match of a mask to a row is indicated as a result of a specified matching function in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 11, which recites “wherein the approximate match is determined based on a row being under a distance threshold from a mask.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually performs matching wherein the approximate match is Mental Processes” grouping of abstract ideas.
For claim 12, which recites “wherein the distance threshold is a percentage” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually determines wherein the distance threshold is a percentage in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 13, which recites “wherein the approximate match is determined based on at most N mismatched entries, N being a natural number” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually determines wherein the approximate match is determined based on at most N mismatched entries, N being a natural number in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 14, which recites “wherein the approximate match is determined based on a row having a strength of match that is equal to or greater than a specified strength threshold” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually determines wherein the approximate match is determined based on a row having a strength of match that is equal to or greater than a specified strength threshold in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 15, which recites “wherein the specified strength threshold is a percentage” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually determines wherein the specified strength threshold is a percentage in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 16, which recites “wherein the approximate match is based on parameters that depend on a column and row of entries being matched” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually determines wherein the approximate match is based on parameters that depend on a column and row of entries being matched in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 17, which recites “wherein columns and/or rows are organized to allow a simple mapping from parameters to a mapped entry” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the manually determines wherein the approximate match is based on parameters that depend on a column and row of entries being matched in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 18, which recites “wherein the approximately matching of the first set of subconditions against the second set of subconditions includes applying a specialized sparse matrix-vector multiplication with a multiply operator computing a metric corresponding to distance or strength” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user manually applying a specialized sparse matrix-vector multiplication with a multiply operator computing a metric corresponding to distance or strengthin his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 19, it is a system claim having similar limitations as cited in claim 1. Thus, claim 19 is also rejected under the same analysis as cited in the rejection of rejected claim 1
Additionally, Claim 19 recites additional elements, “system” and “processor” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system” and “processor”  to perform steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 20, it is a product claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same analysis as cited in the rejection of rejected claim 1
Additionally, Claim 20 recites additional elements, “computer” and “non-transitory computer readable storage medium” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer” and “non-transitory computer readable storage medium”  to perform steps amounts to no more than mere instructions to apply the exception using 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 9, 10-16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhlow et al. (U.S. Pub. No.: US 20050154710, hereinafter Ruhlow), in view of Beesley et al. (U.S. Patent No.: US 5907320, hereinafter Beesley), and further in view of Vlack et al. (U.S. Patent No.: US 20130259211, hereinafter Vlack).
For claim 1, Ruhlow discloses a method, comprising: 
obtaining a first set of subconditions (Ruhlow: paragraphs [0014], “…One embodiment provides a method for managing execution of a query against data of a database. The method comprises receiving a current query against the data of the database, the current query including a plurality of query conditions…” paragraph [0044], “…the WHERE clause contains one or more query conditions…SELECT* 002: FROM Illnesses 003: WHERE illness=diabetes AND (patient_age<35 OR patient_city=Rochester)”
WHERE “a set of subconditions” can be broadly interpreted as “query conditions,” such as “WHERE clause” (e.g. “WHERE illness=diabetes AND (patient_age<35 OR patient_city=Rochester)”)); 
performing matching of the first set of subconditions against a plurality of sets of subconditions, comprising: accessing a second set of subconditions among the plurality of sets of subconditions, wherein a representation of a subcondition in the first set and/or the second set of subconditions comprises a value having one of a plurality of states (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. In the above example, a dynamic bitmap index is created for each column of the ILLNESSES table. For instance, a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows in the ILLNESSES table, thereby avoiding a complete scan of all rows in the table.” 
paragraph [0025], “…Upon receipt of a query from the issuing entity, one or more dynamic bitmap indexes are generated and used in execution of the query. One or more of the generated bitmap indexes may be stored…For each query condition of the query, for which no associated dynamic bitmap index has been generated previously, a dynamic bitmap index may be generated. The dynamic bitmap index can be generated on the basis of, for example, an encoded vector index or a radix tree index associated with the query condition. Each generated dynamic bitmap index can be stored persistently…”
Paragraph [0050], “By way of example, assume that the dynamic bitmap index (01101010110010011) is retrieved for the query condition "illness=diabetes"…the first bit "0" in the dynamic bitmap index indicates that the "illness" column in row 1 of Table II does not contain "diabetes" and the last bit "1" indicates that row 017 of Table II contains "diabetes" in its "illness" column.”
Paragraph [0053], “… all retrieved/generated dynamic bitmap indexes are logically combined according to the Boolean operators determined at step 230. For instance, assume that the dynamic bitmap index (00111101100001011) is retrieved for the query condition "patient_age<35" and that the dynamic bitmap index (01010101010101010) is retrieved for the query condition .THETA.patient_city=Rochester". These dynamic bitmap indexes are shown in vector form for brevity. According to line 003 of Table I, these query conditions are logically combined by a Boolean OR operator. Accordingly, both dynamic bitmap indexes are logically combined using the Boolean OR operator. Thus, a combined dynamic bitmap index (01111101110101011) is generated…This combined dynamic bitmap index is then logically combined with the dynamic bitmap index (01101010110010011) for the query condition "illness=diabetes" using a Boolean AND operator according to line 003 of Table I. Accordingly, a final dynamic bitmap index (01101000110000011) is generated which indicates that rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" shown in Table II above fulfill the query conditions of the exemplary SQL query of Table I. Thus, rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" are returned as query result (e.g., query result 150 of FIG. 1) and method 200 exits at step 290…”
WHERE “a second set of subconditions among the plurality of sets of subconditions” is broadly interpreted as “bitmap indexes”
WHERE “a representation of a subcondition in the first set and/or the second set of subconditions comprises a value having one of a plurality of states” is broadly interpreted as each bit “0” or “1” in “dynamic bitmap index (01101010110010011)” (e.g. bit “0” is a state such as “does not contain "diabetes"” and bit “1” is a state such as “contains "diabetes"”); and 
matching the first set of subconditions against the second set of subconditions, comprising: comparing the first set of subconditions against the second set of subconditions (Ruhlow: paragraph [0010], “If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set.” paragraph [0025], “…Upon receipt of a query from the issuing entity, one or more dynamic bitmap indexes are generated and used in execution of the query. One or more of the generated bitmap indexes may be stored…For each query condition of the query, for which no associated dynamic bitmap index has been generated previously, a dynamic bitmap index may be generated. The dynamic bitmap index can be generated on the basis of, for example, an encoded vector index or a radix tree index associated with the query condition. Each generated dynamic bitmap index can be stored persistently…”
Paragraph [0044], “The query condition(s) are typically one or each of which specifies a comparison between two values from certain columns, constants or correlated values. Multiple predicates in the WHERE clause are typically connected by Boolean operators, such as Boolean AND and/or OR operators (e.g., Boolean operators 124 of FIG. 1). An SQL query exemplifying the query 120 is shown below in Table I.”
Paragraphs [0050]-[0053], “… all retrieved/generated dynamic bitmap indexes are logically combined according to the Boolean operators determined at step 230. For instance, assume that the dynamic bitmap index (00111101100001011) is retrieved for the query condition "patient_age<35" and that the dynamic bitmap index (01010101010101010) is retrieved for the query condition .THETA.patient_city=Rochester". These dynamic bitmap indexes are shown in vector form for brevity. According to line 003 of Table I, these query conditions are logically combined by a Boolean OR operator. Accordingly, both dynamic bitmap indexes are logically combined using the Boolean OR operator. Thus, a combined dynamic bitmap index (01111101110101011) is generated…This combined dynamic bitmap index is then logically combined with the dynamic bitmap index (01101010110010011) for the query condition "illness=diabetes" using a Boolean AND operator according to line 003 of Table I. Accordingly, a final dynamic bitmap index (01101000110000011) is generated which indicates that rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" shown in Table II above fulfill the query conditions of the exemplary SQL query of Table I. Thus, rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" are returned as query result (e.g., query result 150 of FIG. 1) and method 200 exits at step 290…”); and 
determining that a matching criterion is met based on a result of the matching (Ruhlow: paragraph [0010], paragraph [0025], Paragraph [0050], Paragraph [0052], “At step 280, all retrieved/generated dynamic bitmap indexes are used to retrieve all rows from the exemplary database table "Illnesses" shown in Table II which fulfill the exemplary SQL query of Table I. However, as mentioned above, instead of generating and using the generated dynamic bitmap indexes, only retrieved dynamic bitmap indexes may be used together with other existing bitmap indexes or encoded vector indexes to determine the query result” Paragraph [0053], “… all retrieved/generated dynamic bitmap indexes are logically combined according to the Boolean operators determined at step 230. For instance, assume that the dynamic bitmap index (00111101100001011) is retrieved for the query condition "patient_age<35" and that the dynamic bitmap index (01010101010101010) is retrieved for the query condition .THETA.patient_city=Rochester". These dynamic bitmap indexes are shown in vector form for brevity. According to line 003 of Table I, these query both dynamic bitmap indexes are logically combined using the Boolean OR operator. Thus, a combined dynamic bitmap index (01111101110101011) is generated…This combined dynamic bitmap index is then logically combined with the dynamic bitmap index (01101010110010011) for the query condition "illness=diabetes" using a Boolean AND operator according to line 003 of Table I. Accordingly, a final dynamic bitmap index (01101000110000011) is generated which indicates that rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" shown in Table II above fulfill the query conditions of the exemplary SQL query of Table I. Thus, rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" are returned as query result (e.g., query result 150 of FIG. 1) and method 200 exits at step 290…”); and 
outputting information indicating that the second set of subconditions is at least an match for the first set of subconditions (Ruhlow: paragraph [0010], paragraph [0025], Paragraphs [0050]-[0053], “… all retrieved/generated dynamic bitmap indexes are logically combined according to the Boolean operators determined at step 230. For instance, assume that the dynamic bitmap index (00111101100001011) is retrieved for the query condition "patient_age<35" and that the dynamic bitmap index (01010101010101010) is retrieved for the query condition .THETA.patient_city=Rochester"…This combined dynamic bitmap index is then logically combined with the dynamic bitmap index (01101010110010011) for the query condition "illness=diabetes" using a Boolean AND operator according to line 003 of Table I. Accordingly, a final dynamic bitmap index (01101000110000011) is generated which indicates that rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" shown in Table II above fulfill the query conditions of the exemplary SQL query of Table I. Thus, rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" are returned as query result (e.g., query result 150 of FIG. 1) and method 200 exits at step 290…” where “Thus, rows 2, 3, 5, 9, 10, 16 and 17 of the exemplary database table "Illnesses" are returned as query result” indicates matching with the conditions in the query).
However, Ruhlow does not explicitly disclose approximate matching; and
wherein the plurality of states comprises a state of "don't care".
Beesley discloses approximate matching (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
WHERE “approximate matching” is broadly interpreted as “"fuzzy" matching”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
However, Ruhlow and Beesley do not explicitly disclose wherein the plurality of states comprises a state of "don't care."
Vlack discloses wherein the plurality of states comprises a state of "don't care" …set the bit in the ternary bitmap to 0 (zero);…set the bit in the ternary bitmap to 1 (one); and e.3) Otherwise, set the bit of the ternary bitmap to * (" Don't Care").”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “SYSTEM AND METHOD FOR FINGERPRINTING DATASETS” as taught by Vlack, because it would provide Ruhlow’s method with the enhanced capability of “…creation of a ternary fingerprint bitmap to make the comparison process more efficient. Also disclosed are automated methodologies for creating the database of known datasets from a larger collection of datasets.” (Vlack: paragraph [0011]).
For claim 2, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein the first set of subconditions comprises subconditions to be matched (Ruhlow: paragraphs [0014], “…One embodiment provides a method for managing execution of a query against data of a database. The method comprises receiving a current query against the data of the database, the current query including a plurality of query conditions…” paragraph [0044], “…the WHERE clause contains one or more query conditions…SELECT* 002: FROM Illnesses 003: WHERE illness=diabetes AND (patient_age<35 OR patient_city=Rochester)”
WHERE “subconditions” is broadly interpreted as “illness=diabetes” as the patient_age<35” or “patient_city=Rochester” as the second subconditions).
For claim 4, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein the value is represented by a single bit (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. In the above example, a dynamic bitmap index is created for each column of the ILLNESSES table. For instance, a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", "patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows ”).
For claim 7, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein comparing the first set of subconditions against the second set of subconditions comprises comparing entry by entry and/or comprises comparing block by block (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. In the above example, a dynamic bitmap index is created for each column of the ILLNESSES table. For instance, a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table...” paragraph [0025], 
Paragraphs [0050]-[0053], “By way of example, assume that the dynamic bitmap index (01101010110010011) is retrieved for the query condition "illness=diabetes"…the first bit "0" in the dynamic bitmap index indicates that the "illness" column in row does not contain "diabetes" and the last bit "1" indicates that row 017 of Table II contains "diabetes" in its "illness" column…all retrieved/generated dynamic bitmap indexes are logically combined according to the Boolean operators determined at step 230. For instance, assume that the dynamic bitmap index (00111101100001011) is retrieved for the query condition "patient_age<35" and that the dynamic bitmap index (01010101010101010) is retrieved for the query condition .THETA.patient_city=Rochester". These dynamic bitmap indexes are shown in vector form for brevity. According to line 003 of Table I, these query conditions are logically combined by a Boolean OR operator. Accordingly, both dynamic bitmap indexes are logically combined using the Boolean OR operator…” which discloses “entry by entry” (e.g. comparing row by row and column by column)).
For claim 8, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein the matching criterion can be met in cases with an exact match, so that the exact match would produce a result for the approximate match (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be obtaining the desired degree of completeness in the shortest possible time…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 9, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein the plurality of states further includes a state of "true" (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", "patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows in the ILLNESSES table, thereby avoiding a complete scan of all rows in the table.”
WHERE “a state of "true"” is broadly interpreted as “a bit set to "1"” (e.g. “true” when “each row of the ILLNESSES table that relates to an individual who is younger than 35 years”)).
For claim 10, Ruhlow, Beesley and Vlack disclose the method of claim 1, a row (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", "patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows in the ILLNESSES table, thereby avoiding a complete scan of all rows in the table.”) 
However, Ruhlow does not explicitly disclose wherein an approximate match of a mask is indicated as a result of a specified matching function.
Beesley discloses wherein an approximate match of a mask to a row is indicated as a result of a specified matching function (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
WHERE “a mask to a row is indicated as a result of a specified matching function” is broadly interpreted as “…user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 11, Ruhlow, Beesley and Vlack disclose the method of claim 1, a row (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. In the above example, a dynamic bitmap index is created for each column of the ILLNESSES table. For instance, a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", "patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows in the ILLNESSES table, thereby avoiding a complete scan of all rows in the table.”)
However, Ruhlow does not explicitly disclose wherein the approximate match is determined based on being under a distance threshold from a mask.
Beesley discloses wherein the approximate match is determined based on a row being under a distance threshold from a mask (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
WHERE “the approximate match is determined based on a row being under a distance threshold from a mask” is broadly interpreted as “…permit threshold or "fuzzy" matching retrieval…perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%...offers the user a method of obtaining the desired degree of completeness” e.g. less than 100% “perfect” match, but above “permit threshold” is interpreted as “approximate match”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 12, Ruhlow, Beesley and Vlack disclose the method of claim 11, wherein the distance threshold is a percentage (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
WHERE “the distance threshold is a percentage” is broadly interpreted as “…permit threshold…completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%...offers the user a method of obtaining the desired degree of completeness” (e.g.  “a percentage” is broadly interpreted as “completeness ratio of the match” or “degree of completeness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 13, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein the approximate match is determined based on at most N mismatched entries, The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
Column 15, lines 1-20, “Matching may also be permitted over a limited range of attribute-values of a particular attribute. An attribute may have N attribute-values. If matching is permitted over X attribute-values, the matching is said to have an accuracy of (N-X)/(N-1). If, for example, N equals 21 and matching is permitted over a range of three attribute values, the matching accuracy is (21-3)/ (21-1) or 90%. A perfect match, over one range, gives an accuracy of (20-1)/(20-1) or 100%. In practice, the user would set up the fuzzy matching process on three steps…2) Select the percentage of the completeness from the values calculated by the system…”
WHERE “based on at most N mismatched entries, N being a natural number” is broadly interpreted as “permitted over X”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 14, Ruhlow, Beesley and Vlack disclose the method of claim 1, a row (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. In the above example, a dynamic bitmap index is created for each column of the ILLNESSES table. For instance, a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", "patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows in the ILLNESSES table, thereby avoiding a complete scan of all rows in the table.”)
However, Ruhlow does not explicitly disclose wherein the approximate match is determined based on having a strength of match that is equal to or greater than a specified strength threshold.
Beesley discloses wherein the approximate match is determined based on having a strength of match that is equal to or greater than a specified strength threshold (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
Column 15, lines 1-20, “Matching may also be permitted over a limited range of attribute-values of a particular attribute. An attribute may have N attribute-values. If matching is permitted over X attribute-values, the matching is said to have an accuracy of (N-X)/(N-1). If, for example, N equals 21 and matching is permitted over a range of three attribute values, the matching accuracy is (21-3)/ (21-1) or 90%. A perfect match, over one range, gives an accuracy of (20-1)/(20-1) or 100%. In practice, the user would set up the fuzzy matching process on three steps…2) Select the percentage of the completeness from the values calculated by the system…”
WHERE “a strength of match that is equal to or greater than a specified strength threshold” is broadly interpreted as “…Select the percentage of the completeness” (e.g. “desired degree of completeness” is “80%” or “perfect, or 100%.”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 15, Ruhlow, Beesley and Vlack disclose the method of claim 14, wherein the specified strength threshold is a percentage (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
Matching may also be permitted over a limited range of attribute-values of a particular attribute. An attribute may have N attribute-values. If matching is permitted over X attribute-values, the matching is said to have an accuracy of (N-X)/(N-1). If, for example, N equals 21 and matching is permitted over a range of three attribute values, the matching accuracy is (21-3)/ (21-1) or 90%. A perfect match, over one range, gives an accuracy of (20-1)/(20-1) or 100%. In practice, the user would set up the fuzzy matching process on three steps…2) Select the percentage of the completeness from the values calculated by the system…”
WHERE “the specified strength threshold is a percentage” is broadly interpreted as “…Select the percentage of the completeness” (e.g. “desired degree of completeness” is “80%” or “perfect, or 100%.”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 16, Ruhlow, Beesley and Vlack disclose the method of claim 1, a column and row of entries being matched (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. In the above example, a dynamic bitmap index is created for each column of the ILLNESSES table. For instance, a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", "patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows ”).
However, Ruhlow does not explicitly disclose wherein the approximate match is based on parameters that depend on entries being matched.
Beesley discloses wherein the approximate match is based on parameters that depend on entries being matched (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the requirements of the user searching through the stored information, the completeness ratio of the match can be said to be perfect, or 100%. If, say, eight out of 10 attribute-values match, the completeness ratio can be said to be 80%. Obviously, in this case it becomes important to the user that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”
Column 15, lines 1-20, “Matching may also be permitted over a limited range of attribute-values of a particular attribute. An attribute may have N attribute-values. If matching is permitted over X attribute-values, the matching is said to have an accuracy of (N-X)/(N-1). If, for example, N equals 21 and matching is permitted over a range of three attribute values, or 90%. A perfect match, over one range, gives an accuracy of (20-1)/(20-1) or 100%. In practice, the user would set up the fuzzy matching process on three steps…2) Select the percentage of the completeness from the values calculated by the system… 3) Set the accuracy required for each attribute match, again from values calculated and presented by the system…”
WHERE “parameters that depend on entries being matched” is broadly interpreted as “important attributes match” or “80%” as in “eight out of 10 attribute-values match, the completeness ratio can be said to be 80%.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
For claim 17, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein columns and/or rows are organized to allow a simple mapping from parameters …The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. In the above example, a dynamic bitmap index is created for each column of the ILLNESSES table. For instance, a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", "patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows in the ILLNESSES table, thereby avoiding a complete scan of all rows in the table.” paragraphs [0014], “…One embodiment provides a method for managing execution of a query against data of a database. The method comprises receiving a current query against the data of the database, the including a plurality of query conditions…” paragraph [0044], “…the WHERE clause contains one or more query conditions…SELECT* 002: FROM Illnesses 003: WHERE illness=diabetes AND (patient_age<35 OR patient_city=Rochester)”
For claim 19, it is a system claim having similar limitations as cited in claim 1. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 20, it is a product claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruhlow et al. (U.S. Pub. No.: US 20050154710, hereinafter Ruhlow), in view of Beesley et al. (U.S. Patent No.: US 5907320, hereinafter Beesley), and further in view of Vlack et al. (U.S. Patent No.: US 20130259211, hereinafter Vlack), and further in view of Gao et al. (U.S. Pub. No.: US 20110161274, hereinafter Gao).
For claim 3, Ruhlow, Beesley and Vlack disclose the method of claim 1.
However, Ruhlow, Beesley and Vlack do not explicitly disclose wherein the second set of subconditions comprises a rule corresponding to a row in a table of rules, or a root cause corresponding to a row in a table of root causes.  
Gao discloses wherein the second set of subconditions comprises a rule corresponding to a row in a table of rules, or a root cause corresponding to a row in a table of root causes (Gao: paragraph [0029], “FIG. 3…structure of the relationships between causes and symptoms. A "cause" refers to the root of a problem. Once the cause of a problem is determined, the solution to the problem can be determined. "Symptoms" refer to a series of indications of a problem. Symptoms can be divided into categories, each called an attribute. A symptom may be characterized as an attribute value. Each attribute may have a plurality of attribute values.” paragraph [0036], “In the case that the generated sub-matrix only includes one row, the first-line support staff can also further determine whether the number values of the known symptoms in the row are all greater than or equal to 1, and can further ask the customer one or more questions (e.g., in block 209) for other attributes than the known symptoms in the row, find the number values in the corresponding other attribute values in the row through the symptoms included in the answer by the customer. The first-line staff member can may then be able to determine whether the obtained cause is correct according to the number values (e.g., if all the number values are greater than or equal to 1, it can be determined the cause is correct). If it is determined the obtained cause is correct, a solution corresponding to the cause is generated and provided to the customer…” Fig. 3 discloses rows of causes in a table)
System and method for a unified and blended search” as taught by Ruhlow by implementing “Answer Support System and Method” as taught by Gao, because it would provide Ruhlow’s method with the enhanced capability of “…By using the answer support system disclosed herein, the first line support staff does not need to solely rely on their own skills or experiences. They may instead use the answer support system of the present application to determine the cause of a customer's problem and provide a solution. This speeds up the solving process of problem solving and enhances customer satisfaction…” (Gao: paragraph [0021]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ruhlow et al. (U.S. Pub. No.: US 20050154710, hereinafter Ruhlow), in view of Beesley et al. (U.S. Patent No.: US 5907320, hereinafter Beesley), and further in view of Vlack et al. (U.S. Patent No.: US 20130259211, hereinafter Vlack), and further in view of Lawrence (U.S. Pub. No.: US 20190114380).
For claim 5, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein the value is represented by a single bit (Ruhlow: paragraph [0010], “…The dynamic bitmap index contains one bit for each row in the table for a specified selection criterion. If the index entry matches the selection criterion, the bit is set. The system can thus scan the dynamic bitmap index and retrieve directly only those records from the table where the bit is set. In the above example, a dynamic bitmap index is created for each column of the ILLNESSES table. For instance, a dynamic bitmap index is generated according to the above described query using an EVI associated with the "patient_age" column and includes a bit set to "1" for each row of the ILLNESSES table that relates to an individual who is younger than 35 years. The generated dynamic bitmap indexes for all columns can be combined according to Boolean AND and/or OR operators to identify the requested rows in the ILLNESSES table. The Boolean operators correspond to the Boolean AND and/or OR operators which logically combine the columns "illness", "patient_age" and "patient_city" in the above described query (e.g., patient_age<35 OR patient_city=Rochester). As a result, a single final dynamic bitmap index can be obtained which identifies all relevant rows in the ILLNESSES table, thereby avoiding a complete scan of all rows in the table.”).
However, Ruhlow, Beesley and Vlack do not explicitly disclose an ANDN hardware instruction is used to match two values.
Lawrence discloses an ANDN hardware instruction is used to match two values (Lawrence: paragraph [0034], “For example, the user device 100 employs the correlithm object processing system to allow the user device compare data samples even when the input data sample does not exactly match any known or previously stored input values…” 
Paragraph [0082], “FIG. 6 illustrates one embodiment of a binary correlithm object logic function gate 600 that receives a first input correlithm object 602 and a second input correlithm object 604, implements a particular logical operator 606 according to a context input correlithm object 608 (in one embodiment), and outputs an output correlithm object 610. Binary correlithm object logic function gate 600 implements up to sixteen different logical operators 606 upon binary values represented by inputs correlithm objects 602 and 604. The logical operators 606 are represented by correlithm objects in a truth table 612, an example of which is illustrated in FIG. 6. Depending on the binary values that are input into gate 600 and the portion of the truth table 612 associated with the logical operator 606 that is implemented, gate 600 outputs an output correlithm object 610 representing a logical "0" or "1".”
paragraph [0087], “Binary logic function gate 600 determines the Hamming distance (or otherwise determines the distance in n-dimensional space) between input correlithm object 602 and the correlithm objects in row 614 of the truth table 612. Even if noise modifies some of the bits of the n-bit input correlithm object 602 and/or some of the bits of the n-bit correlithm objects representing the logical "0" and "1" values in row 614 ” 
WHERE “ANDN hardware instruction” is broadly interpreted as “Converse Non-implication function” (see Fig. 6, “C0 C1 C0 C0 Converse Non-implication function”) or “Material Non-implication function with ordered values” (see Fig. 6, “C0 C0 C1 C0 Material Non-implication function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “COMPUTER ” as taught by Lawrence, because it would provide Ruhlow’s method with the enhanced capability of “…allows computing systems to efficiently determine how similar different data samples are to each other and to perform operations based on their similarity…” (Lawrence: paragraph [0004]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruhlow et al. (U.S. Pub. No.: US 20050154710, hereinafter Ruhlow), and further in view of Beesley et al. (U.S. Patent No.: US 5907320, hereinafter Beesley), and further in view of Vlack et al. (U.S. Patent No.: US 20130259211, hereinafter Vlack), and further in view of Igarashi (U.S. Patent No.: US 5802028).
For claim 6, Ruhlow, Beesley and Vlack disclose the method of claim 1.
However, Ruhlow, Beesley and Vlack do not explicitly disclose, wherein the value is represented by two bits.
Igarashi discloses wherein the value is represented by two bits (Igarashi: column 10, lines 20-23, “The value (code) for the two bits for each entry for the volume space bitmap has the following meaning compared with the convertional one shown in FIG. 6…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Method of data management using recorded flags to discriminate used allocation blocks and unwritten allocation blocks” as taught by file data is to be recorded in the extent area in file data recording, available allocation blocks (00) are searched from the volume space bitmap and un-written (11) allocation blocks are taken. The corresponding entry in the volume space bitmap is then changed to used allocation block (01) after data has been recorded in this allocation block. If a file is deleted, this is taken as a available allocation block (00) and this entry is amended. In this way, the extent area is managed by the volume space bitmap.” (Igarashi: column 10, lines 55-64) which can represents more information than single bit.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruhlow et al. (U.S. Pub. No.: US 20050154710, hereinafter Ruhlow), in view of Beesley et al. (U.S. Patent No.: US 5907320, hereinafter Beesley), and further in view of Vlack et al. (U.S. Patent No.: US 20130259211, hereinafter Vlack), and further in view of Nachamkin (U.S. Pub. No.: US 20050071097, hereinafter Nachamkin).
For claim 18, Ruhlow, Beesley and Vlack disclose the method of claim 1, wherein the approximately matching of the first set of subconditions against the second set of subconditions (Beesley: column 14, lines 55-67, “The storage of items of information and the attribute-value pairs that define them, can be used to permit threshold or "fuzzy" matching retrieval. Clearly, when every attribute-value exactly matches the that the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint. Therefore, the dynamic menu feature offers the user a method of obtaining the desired degree of completeness in the shortest possible time…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Time-based method of human-computer interaction for controlling storage and retrieval of multimedia information” as taught by Beesley , because it would provide Ruhlow’s method with the enhanced capability of “the most important attributes match; the balance being unimportant or "Don't cares" from a logical decision standpoint” (Beesley: column 14, lines 55-67) in order to “…obtaining the desired degree of completeness in the shortest possible time” (Beesley: column 14, lines 55-67).
However, Ruhlow, Beesley and Vlack do not explicitly disclose includes applying a specialized sparse matrix-vector multiplication with a multiply operator computing a metric corresponding to distance or strength.
Nachamkin discloses includes applying a specialized sparse matrix-vector multiplication with a multiply operator computing a metric corresponding to distance or strength (Nachamkin: paragraph [0032], “At a block 55, approximation functions are assumed. Such functions are independent and chosen as subsets of complete sets, in the mathematical sense. These functions expressed as equations are only dependent on the geometry and topology of the scatterer. In general, since these equations connect the linear combinations in each computational cell, they are not totally independent. These equations can be represented by a sparse matrix multiplying a column vector of coefficients of all the functions in all the computational cells.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and method for a unified and blended search” as taught by Ruhlow by implementing “Methods and systems for predicting electromagnetic scattering” as taught by Nachamkin, because it would provide Ruhlow’s method with the enhanced capability of “…decreasing the cost and time required to perform such calculations, and improving the efficiency of the prediction process, in comparison with prior art methods and systems…” (Nachamkin: paragraph [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU . ZHAO
Examiner
Art Unit 2169